UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6526



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LEROY ANTHONY THOMAS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CR-98-
111-HNM, CA-00-3317-HNM)


Submitted:   June 13, 2002                 Decided:   June 19, 2002


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leroy Anthony Thomas, Appellant Pro Se. Andrew Clayton White, James
Clarke Howard, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leroy Anthony Thomas seeks to appeal the district court’s

order denying his motion for production of a certified copy of the

jury instructions in relation to his previously adjudicated motion

filed under 28 U.S.C.A. § 2255 (West Supp. 2001).   Thomas’ § 2255

motion has been finally decided, and he is accordingly not entitled

to a transcript of the jury instructions at this juncture.   See 28

U.S.C. § 753(f) (1994).   Thus, we conclude the district court’s

denial of Thomas’ motion is proper.       Accordingly, we deny a

certificate of appealability and dismiss the appeal.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2